Citation Nr: 1219428	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-08 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for pernicious anemia.

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for pernicious anemia, a disability which involves Vitamin B-12 deficiency, which he has asserted is due to either Agent Orange exposure or to his service-connected diabetes mellitus.  He has submitted a written statement from a private physician stating that he has been diagnosed with this condition and linking it to Agent Orange exposure.  He has also testified that he regularly takes Vitamin B-12 shots to combat it.  On VA examination, however, the examiner found no evidence to support a diagnosis of pernicious anemia, and cited normal blood test results as the basis for his opinion.  Notably, the treatment records from the private physician who diagnosed the condition are not included in the claims file.  These records, as well as an additional VA examination with clarification of the medical evidence are necessary to properly adjudicate this claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, which he attributes either to Agent Orange exposure or to his service-connected diabetes mellitus.  A review of the record shows that he has been diagnosed with carpal tunnel syndrome, which his representative asserts is a form of peripheral neuropathy, and that he has been treated for fibromyalgia which also may mirror or be easily mistaken for peripheral neuropathy.  A recent VA examination found no evidence of peripheral neuropathy, but did not discuss the other possible diagnoses of carpal tunnel syndrome and fibromyalgia.  An additional VA examination is  needed to properly adjudicate this claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain authorization from the Veteran and should then obtain all treatment records from Dr. William Merva dated from 2009 to the present.  All attempts to obtain such records should be documented in the claims file.

2. After the additional medical records have been obtained, afford the Veteran an appropriate VA examination, to include any necessary blood tests, to determine whether he has pernicious anemia and, if so, whether it is at least as likely as not (50 percent or greater probability) that it was incurred in service or is otherwise related to service, to include exposure to Agent Orange, or was caused or aggravated by any service-connected disability, including diabetes mellitus, type II.

Aggravation means that the disability was permanently worsened beyond the natural progression of the disease.

The examiner is asked to obtain a clear history from the Veteran regarding his use of Vitamin B-12 injections, and to specifically address the basis for the diagnosis of pernicious anemia by Dr. Merva, the significance of the blood test results, and the impact, if any, on those results of the Vitamin B-12 injections.

The examiner should provide a complete rationale for any opinion offered.  A copy of the claims file should be provided to the examiner for review.

3. After the additional medical records have been obtained, afford the Veteran an appropriate VA examination, to include any appropriate nerve conduction testing, to determine if the Veteran has peripheral neuropathy in one or both arms and, if so, whether it was at least as likely as not (50 percent or greater probability) incurred in or is otherwise related to military service, to include exposure to Agent Orange, or was caused or aggravated by a service-connected condition, including diabetes mellitus, type II. 
 
Aggravation means that the disability worsened beyond the natural progression of the disease.

The examiner is asked to address the significance, if any, of the prior diagnoses of carpal tunnel syndrome and fibromyalgia and to differentiate, to the extent possible, the symptoms of carpal tunnel syndrome, fibromyalgia, and peripheral neuropathy.  The examiner should provide a complete rationale for any opinion offered.  A copy of the claims file should be provided to the examiner for review.

4. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if either of the claims on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


